 1   David J. Kaminski
     PRO HAC VICE ATTORNEY
 2   kaminskid@cmtlaw.com
     CARLSON & MESSER, LLP
 3   5901 W. Century Boulevard, Suite 1200
     Los Angeles, California 90045
 4   Telephone: (310)242-2200
     Facsimile: (310)242-2222
 5
     Attorney for Defendant,
 6   US ACUTE CARE SOLUTIONS
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10
     FELICIA A. DELAPA,                                     )   Case No. 2:19-cv-00048-GMN-BNW
11
                                                            )
                    Plaintiff,                              )   DEFENDANT’S MOTION AND
12                                                          )   PROPOSED ORDER EXTENDING TIME
              vs.                                           )   TO FILE CERTIFICATE OF GOOD
13                                                          )   STANDING REGARDING THE
     US ACUTE CARE SOLUTIONS,                               )   PETITION FOR PERMISSION TO
14
                                                            )   PRACTICE PRO HAC VICE FOR
15
                    Defendant,                              )   CALVIN W. DAVIS
                                                            )
16                                                          )   (First Request)
                                                            )
17                                                          )
18

19            Defendant US ACUTE CARE SOLUTIONS (hereinafter “Defendant”), by and through
20   its counsel, hereby move this Court for a twenty-one (21) day extension of time to file a
21   Certificate of Good Standing Regarding the Petition for Permission to Practice Pro Hac Vice
22   for Calvin W. Davis. This is the first request for an extension of time to file a Certific ate of
23   Good Standing regarding the Petition for Permission to Practice Pro Hac Vice for Calvin W.
24   Davis.
25                               MEMORANDUM OF POINTS AND AUTHORITIES
26    I.      PROCEDURAL HISTORY
27            Plaintiff filed their Complaint on January 8, 2019. Defendant answered Plaintiff’s Complaint on
28   April 16, 2019. The parties’ filed their Discovery Plan and Proposed Scheduling Order on April 26, 2019.
29
                                                      -1-                DEFENDANT’S MOTION TO EXTEND TIME
                                                                               CASE NO: 2:19-cv-00048-GMN-PAL
30
 1   The Court adopted the parties’ Discovery Plan and Proposed Scheduling Order on May 2, 2019.

 2   Defendant filed a Petition for Permission to Practice Pro Hac Vice for Calvin W. Davis on April 26,

 3   2019. On May 2, 2019, the Court Ordered that the Petitioner attach a certification that the applicant’s

 4   membership is in good standing from the state bar or from the clerk of the supreme court or highest

 5   admitting court of every state, territory, or insular possession of the United States in which the applicant

 6   has been admitted to practice law,” pursuant to LR IA 11-2(b)(3).

 7

 8    II.   LEGAL ANALYSIS

 9          Fed. R. Civ. P. 6(b) provides:

10          (1) In General. When an act may or must be done within a specified time, the court may, for good

11          cause, extend the time:

12          (A) With or without motion or notice if the court acts, or if a request is made, before the original

13          time or its extension expires; or

14          (B) On Motion made after the time has expired if the party failed to act because of excusable

15          neglect.

16

17          Local Rule IA 6-1 provides:

18          (a) A motion or stipulation to extend time must state the reasons for the extension requested and

19          must inform the court of all previous extensions of the subject deadline the court granted. A

20          request made after the expiration of the specified period will not be granted unless the movant or

21          attorney demonstrates that the failure to file the motion before the deadline expired was the result

22          of excusable neglect. Immediately below the title of the motion or stipulation there also must be

23          a statement indicating whether it is the first, second, third, etc. requested extension.

24

25          Defendant is requesting an extension of time to file its Certificate of Good Standing regarding

26   the Petition for Permission to Practice Pro Hac Vice for Calvin W. Davis before the deadline has expired.

27   This is the first extension of time requested to file the Certificate of Good Standing regarding the Petition

28   for Permission to Practice Pro Hac Vice for Calvin W. Davis. Defendant is making its request based upon

29
                                                       -2-                DEFENDANT’S MOTION TO EXTEND TIME
                                                                                CASE NO: 2:19-cv-00048-GMN-PAL
30
 1   good cause. Defendant has already requested and paid for a Certificate of Good Standing from the

 2   California State Bar but has not yet received the Certificate in return. The Defendant will file the

 3   certificate of good standing once it has been received.

 4   III.   CONCLUSION

 5          This Court has ordered that Defendant file a Certificate of Good Standing regarding the Petition

 6   for Permission to Practice Pro Hac Vice for Calvin W. Davis by May 9, 2019. Based on the foregoing,

 7   Defendant requests a twenty-one day extension of time to file a Certificate of Good Standing regarding

 8   the Petition for Permission to Practice Pro Hac Vice for Calvin W. Davis to May 30, 2019. This request

 9   is being made in good faith and not for the purpose of delay.

10
                                                            CARLSON & MESSER, LLP
11
      DATED: May 9, 2019                                    By: /s/ David J. Kaminski_________
12
                                                                 David J. Kaminski
                                                                 PRO HAC VICE ATTORNEY
13
                                                                 5901 W. Century Boulevard, Ste. 1200
                                                                 Los Angeles, CA 90045
14
                                                                 Attorney for Defendant,
                                                                 US ACUTE CARE SOLUTIONS
15

16
                                                   ORDER
17
                                                   IT IS SO ORDERED.
18

19

20
                                                   __________________________________________
                                                   Gloria M. Navarro, Chief Judge
21
                                                   UNITED STATES DISTRICT COURT
22                                                             10 day of May. 2019.
                                                   DATED this _____
23

24

25

26

27

28

29
                                                      -3-              DEFENDANT’S MOTION TO EXTEND TIME
                                                                             CASE NO: 2:19-cv-00048-GMN-PAL
30
                                     CERTIFICATE OF SERVICE
 1
            I, David J. Kaminski, hereby certify that on May 9, 2019, I electronically filed the foregoing
 2
     with the Clerk of the Court by using the CM/ECF system.
 3

 4

 5
     Dated: May 9, 2019                           /s/ David J. Kaminski
 6
                                                  David J. Kaminski
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
                                                    -4-               DEFENDANT’S MOTION TO EXTEND TIME
                                                                            CASE NO: 2:19-cv-00048-GMN-PAL
30
